       Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 1 of 38




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 ALBERTINA GUZMAN PICOT d/b/a                       FIRST AMENDED CLASS ACTION
 SALON CABELLOS, on behalf of itself and            COMPLAINT
 all others similarly situated,
                                                    JURY TRIAL DEMANDED
        Plaintiff,
                                                    No. 3:20-cv-11261-MGM
                v.

 MAPFRE INSURANCE COMPANY,

        Defendant.


       Plaintiff Albertina Guzman Picot d/b/a Salon Cabellos (“Plaintiff” or “Salon Cabellos”)

brings this Complaint on behalf of itself and all others similarly situated (the “Class”), alleging

relief against MAPFRE Insurance Company (“MAPFRE” or “Defendant”) and avers as follows:

                                   NATURE OF THE CASE

       1.      This is a class action seeking declaratory relief arising from Plaintiff and Class

members’ contracts of insurance with Defendant.

       2.      In light of the global coronavirus disease 2019 (“COVID-19”) pandemic and state

and local government orders (“Civil Authority Orders”) mandating that all non-essential in-store

businesses must shut down nationwide, hair salons, including but not limited to Plaintiff’s

business, have suffered significant business losses. Because of the shutdown, Plaintiff and Class

members shut their doors for customers on March 15, 2020.

       3.      Plaintiff and Class members’ insurance policies provide coverage for all non-

excluded business losses, and thus provide coverage here.




                                                1
       Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 2 of 38




       4.      As a result, Plaintiff and Class members are entitled to declaratory relief that their

businesses are covered for all business losses that have been incurred in an amount greater than

$5,000,000.

                                         JURISDICTION

       5.      This Court has subject-matter jurisdiction pursuant to the Class Action Fairness

Act, 28 U.S.C. § 1332(d) because: (1) the matter in controversy exceeds the sum or value of

$5,000,000, exclusive of interest and costs; (2) the action is a class action; (3) there are members

of the Class who are diverse from Defendant; and (4) there are more than 100 Class members.

       6.      This Court has personal jurisdiction over Defendant. At all relevant times

Defendant has engaged in substantial business activities in the State of Massachusetts. At all

relevant times Defendant transacted, solicited, and conducted business in Massachusetts through

their employees, agents, and/or sales representatives, and derived substantial revenue from such

business in Massachusetts. Defendant purposefully availed themselves of personal jurisdiction in

Massachusetts because they contracted to provide insurance to Plaintiff and Class members in

Massachusetts which is the subject of this case. Defendant’s principal places of business and

headquarters are located in Massachusetts.

       7.      Venue is proper in this district pursuant to 28 U.S.C. § 139128 U.S.C. § 1391(b)(1)

and (2) because Plaintiff and Defendant are domiciled in Massachusetts and because a substantial

part of the events or omissions giving rise to the claim occurred in this District.

                                             PARTIES

       8.      Plaintiff, Albertina Guzman Picot is an individual who owns a Massachusetts

business with its principal place of business in Massachusetts. At all relevant times, Plaintiff has

been authorized to do business in the State of Massachusetts. Plaintiff operates, manages, and/or



                                                  2
       Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 3 of 38




controls a hair salon which is located at 4 Franklin Avenue, Westfield, Massachusetts 01085.

Plaintiff is a citizen of Massachusetts.

       9.      Defendant MAPFRE, an insurance carrier headquartered at 11 Gore Road,

Webster, Massachusetts 01570, provides business interruption insurance to Plaintiff and Class

members. MAPFRE is a citizen of Massachusetts.

       10.     At all relevant times, Defendant issued an insurance policy to Plaintiff (policy

number is 8008030001691) that included coverage for business interruption losses, incurred by

Plaintiff from March 25, 2019 until March 25, 2020. Plaintiff’s policy was renewed to include

coverage for business interruption losses from March 25, 2020 until March 25, 2021. See Policies

attached hereto as Exhibits 1 and 2.

       11.     The Policy, currently in full effect, includes coverage for, among other things,

business personal property, business income, and extended special business income.

       12.     Plaintiff submitted a claim for a date of loss. In response, Defendant verbally

informed Plaintiff of their intention to deny any claims for all similarly situated Class members.

                                   FACTUAL BACKGROUND

  I.   Insurance Coverage

       13.     Plaintiff and Class members faithfully paid policy premiums to Defendant,

specifically to provide, among other things, additional coverages in the event of business

interruption or closures by order of Civil Authority and for business loss for property damage.

       14.     The terms of the Policy explicitly provide the insured with insurance coverage for

actual loss of business income sustained, along with any actual, necessary and reasonable extra

expenses incurred, when access to the Insured’s properties is specifically prohibited by Civil

Authority Orders. This additional coverage is identified as coverage under “Civil Authority.”



                                                 3
          Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 4 of 38




          15.   The Policy is an all-risk policy, insofar as it provides that covered causes of loss

under the policy provides coverage for all covered losses, including but not limited to direct

physical loss and/or direct physical damage, unless a loss is specifically excluded or limited in the

Policy.

          16.   An all-risk Policy such as that purchased by Plaintiff is one that protects against

catastrophic events, such as the one occurring now, involving the global COVID-19 Pandemic that

has resulted in the widespread, omnipresent and persistent presence of COVID-19 in and around

Plaintiff’s Insured Property, including adjacent properties. Coverage under an all-risk Policy is to

be broadly interpreted and provided.

          17.   The Policy also provides coverage for damages resulting from business interruption

when there is property damage, which is standard in most all-risk commercial property insurance

policies, along with coverage for extra expenses.

          18.   Plaintiff purchased the Policy expecting to be insured against losses, including, but

not limited to, business income losses at the Insured Property.

          19.   Plaintiff purchased, among other coverages, business interruption coverage for

closure by Order of Civil Authority.

          20.   Based upon information and belief, the Policy provided by Defendant included

language that is essentially standardized language adopted from and/or developed by ISO

(“Insurance Service Office”). The ISO, founded in 1971, provides a broad range of services to the

property and casualty insurance industry. In addition to form policies, ISO collects and manages

databases containing large amounts of statistical, actuarial, underwriting, and claims information,

fraud-identification tools, and other technical services. ISO describes itself as follows: “ISO

provides advisory services and information to many insurance companies. . . ISO develops and



                                                  4
         Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 5 of 38




publishes policy language that many insurance companies use as the basis for their products.” ISO

General Questions, Verisk, https://www.verisk.com/insurance/about/faq/ (last visited June 5,

2020);         see     also       Insurance           Services     Office      (ISO),       Verisk,

https://www.verisk.com/insurance/brands/iso/ (las visited June 5, 2020).

         21.    The language in the Policy is language that is “adhesionary” in that Plaintiff was

not a participant in negotiating or drafting its content and provisions.

         22.    Plaintiff was not a participant in negotiating or drafting the Policy’s content and

provisions. Plaintiff possessed no leverage or bargaining power to alter or negotiate the terms of

the Policy, and more particularly, Plaintiff had no ability to alter, change or modify standardized

language derived from the ISO format.

         23.    Upon information and belief, the Virus Exclusion in the Policy was never intended

by the ISO nor Defendant to pertain to a situation like the present global Pandemic of the

Coronavirus and therefore does not exclude coverage in this matter.

         24.    Upon information and belief, the Virus Exclusion in the Policy was developed by

the ISO in response to the SARS situation that occurred in or around 2005-2006, which was not a

Pandemic and not a global Pandemic as is the present COVID-19 Pandemic situation, and therefore

was never intended to exclude coverage for a circumstance as presented in this matter.

         25.    Further, the Virus Exclusion was first permitted by state insurance departments due

to misleading and fraudulent statements by the ISO that property insurance policies do not and

were not intended to cover losses caused by viruses, and so the Virus Exclusion offers mere

clarification of existing law. To the contrary, before the ISO made such baseless assertions, courts

considered contamination by a virus to be physical damage. Defendant’s use of the Virus

Exclusion to deny coverage here shows that the Virus Exclusion was fraudulently adopted,



                                                  5
        Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 6 of 38




adhesionary, and unconscionable. See https://www.propertycasulty360.com/2020/04/07/here-we-

go-again-virus-exclusion-for-covid-19-and-insurers/ (last visited June 12, 2020).

        26.     The Virus Exclusion applies only to loss or damage caused by or resulting from

any “virus, bacterium or other microorganism that induces or is capable of inducing physical

distress, illness or disease.”

        27.     Plaintiff purchased the Policy with an expectation that it was purchasing a policy

that would provide coverage in the event of business interruption and extended expenses, such as

that suffered by Plaintiff as a result of COVID-19.

        28.     At no time had Defendant, or their agents, notified Plaintiff that the coverage that

Plaintiff had purchased pursuant to an all-risk policy that included business interruption coverage,

had exclusions and provisions that purportedly undermined the very purpose of the coverage, of

providing benefits in the occurrence of business interruption and incurring extended expenses.

        29.     The reasonable expectations of Plaintiff, i.e., an objectively reasonable

interpretation by the average Policyholder of the coverage that was being provided, was that the

business interruption coverage included coverage when a civil authority forced closure of the

business for an issue of public safety such as that involving the COVID-19 pandemic in the

immediate area surrounding the Insured Properties.

        30.     The purported exclusions of the Policy that Defendant has or is expected to raise in

defense of Plaintiff’s claim under the Civil Authority coverage of the Policy are contradictory to

the provision of Civil Authority Order coverage and violates public policy of the Commonwealth

of Massachusetts as a contract of adhesion and hence not enforceable against Plaintiff.

        31.     Regulatory estoppel bars Defendant from relying on the Virus Exclusion because

of its conduct and any associated conduct of the ISO to inappropriately obtain the permission of



                                                 6
        Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 7 of 38




state insurance commissioners or departments to include the language of the Virus Exclusion in

its policies.

        32.     Access to Plaintiff’s business was prohibited by Civil Authority Orders and the

 Policy provides for coverage for actual loss of business sustained and actual expenses incurred as

 a covered loss caused by the prohibitions of the Civil Authority Orders in the area of Plaintiff’s

 Insured Property.

        33.     The Virus Exclusion has limited applicability as it is intended to apply only

to claims based on personal injury that it causes and not intended to apply to other types of losses

that can be associated with an underlying virus such as those claimed by Plaintiff here involving

business losses where no personal injury is claimed to have occurred.

        34.     Plaintiff is not seeking coverage because of personal injuries caused by the virus,

but rather coverage for property damage, business income loss, and extra expense.

        35.     The Policy does not exclude the losses suffered by Plaintiff, and therefore, the

 Policy does provide coverage for the losses incurred by Plaintiff.

        36.     The virus and bacterium exclusions do not apply because Plaintiff’s losses were not

so solely caused by a virus, bacterium or other microorganism. Instead, Plaintiff’s losses were

caused by the entry of Civil Authority Order, particularly those by Governor Baker and by the

Massachusetts Department of Health, to mitigate the spread of COVID-19.

        37.     The Civil Authority Order prohibited access to Plaintiff and the other Class

members’ Covered Property, and the area immediately surrounding Covered Property, in response

to dangerous physical conditions described above resulting from COVID-19.As a result of the

presence of COVID-19 and the Civil Authority Order, Plaintiff and the other Class members lost

Business Income and incurred Extra Expense.



                                                 7
       Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 8 of 38




       38.     Nonetheless, based on information and belief, Defendant has accepted policy

premiums paid by Plaintiff and the Class with no intention of providing coverage for business

income losses resulting from orders of a Civil Authority that the insured businesses be shutdown,

or any related property damage.

 II.   The COVID-19 Pandemic

       39.     The scientific community, and those personally affected by the virus, recognize

COVID-19 as a cause of real physical loss and damage. It is clear that contamination of the Insured

Properties would be a direct physical loss requiring remediation to clean the surfaces of the salon.

       40.     On information and belief, the virus that causes COVID-19 remains stable and

transmittable: in airborne aerosols for up to three hours; on copper for up to four hours; on

cardboard for up to 24 hours; and on plastic and stainless steel for up to two to three days. See

https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces            (last

visited April 9, 2020).

       41.     The CDC has issued a guidance recommending that gatherings of more than 10

people must not occur. People in congregate environments, which are places where people live,

eat, and sleep in close proximity, face increased danger of contracting COVID-19.

       42.     On March 11, 2020 the World Health Organization (“WHO”) made the assessment

that     COVID-19         shall      be      characterized       as      a      pandemic.       See

https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-

briefing-on-covid-19---11-march-2020.

       43.     The global Coronavirus pandemic is exacerbated by the fact that the deadly virus

physically infects and stays on surfaces of objects or materials, “fomites,” for up to twenty-eight

(28) days. Human coronaviruses can remain infectious on inanimate surfaces at room temperature

for up to 9 days. At a temperature of 30 degrees Celsius (86 degrees F) or more the duration of

                                                 8
       Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 9 of 38




persistence is shorter. See https://www.ncbi.nim.nih.gov/pmc/articles/PMC7132493/ (last visited

July 16, 2020).

       44.     A particular challenge with the novel coronavirus is that it is possible for a person

to be infected with COVID-19 but be asymptomatic. Thus, seemingly healthy people unknowingly

spread the virus via speaking, breathing, and touching objects.

       45.     While infected droplets and particles carrying COVID-19 may not be visible to the

naked eye, they are physical objects which travel to other objects and cause harm. Habitable

surfaces on which COVID-19 has been shown to survive include, but are not limited to, stainless

steel, plastic, wood, paper, glass, ceramic, cardboard, and cloth.

       46.     The virus is thought to spread mainly from person-to-person: between people who

are in close contact with one another (within about 6 feet); through respiratory droplets produced

when an infected person coughs, sneezes or talks; these droplets can land in the mouths or noses

of people who are nearby or possibly be inhaled into the lungs; and some recent studies have

suggested that COVID-19 may be spread by people who are not showing symptoms. See

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html.

       47.        The CDC has noted that “[i]t may be possible that a person can get COVID-19 by

touching a surface or object that has the virus on it and then touching their own mouth, nose, or

possibly their eyes, but this is not thought to be the main way the virus spreads.” See

https://www.cdc.gov/foodsafety/newsletter/food-safety-and-Coronavirus.html.

       48.        The CDC has said that the best way to prevent illness is to avoid being exposed to

this virus and that steps can be taken to slow its spread: Maintain good social distance (about 6

feet). This is very important in preventing the spread of COVID-19; Wash your hands often with

soap and water. If soap and water are not available, use a hand sanitizer that contains at least 60%



                                                  9
      Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 10 of 38




alcohol; Routinely clean and disinfect frequently touched surfaces; and Cover your mouth and

nose with a cloth face covering when around others.

       49.     The CDC has noted that the primary and most important mode of transmission for

COVID-19 is through close contact from person-to-person. Based on data from lab studies on

COVID-19 and what we [the CDC] know about similar respiratory diseases, it may be possible

that a person can get COVID-19 by touching a surface or object that has the virus on it and then

touching their own mouth, nose, or possibly their eyes, but this isn’t thought to be the main way

the    virus    spreads.     https://www.cdc.gov/media/releases/2020/s0522-cdc-updates-covid-

transmission.html (last edited May 23, 2020).

       50.     Compliance with the CDC recommendations, along with compliance with the Civil

Authority Orders, effectively made it impossible for Plaintiff to operate its business in the usual

and customary manner causing the business to suffer business losses and added expenses as

provided for and covered under the Policy

       51.     China, Italy, France, and Spain have implemented procedures requiring the

cleaning and disinfection of public areas prior to allowing them to re-open publicly due to COVID-

19 contamination.

       52.     A French Court has determined that business interruption coverage applies to the

COVID-19                                        Pandemic.                                      See

https://www.insurancejournal.com/news/international/2020/05/22/569710.htm.

       53.     Similarly, on September 15, 2020, the United Kingdom’s High Court found that

the ‘disease’ and/or ‘denial of access’ clauses in the various insurance policy wordings provide

coverage in the circumstances of the COVID-19 pandemic, and that the trigger for coverage caused

policyholders’ losses. The High Court further noted,



                                                10
       Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 11 of 38




               The fact that a provision in a contract is expressed as an exception
               does not necessarily mean that it should be approached with a pre-
               disposition to construe it narrowly. Like any other provision in a
               contract, words of exception or exemption must be read in the
               context of the contract as a whole and with due regard for its
               purpose. As a matter of general principle, it is well established that
               that if one party, otherwise liable, wishes to exclude or limit his
               liability to the other party, he must do so in clear words; and that the
               contract should be given the meaning it would convey to a
               reasonable person having all the background knowledge which is
               reasonably available to the person or class of persons to whom the
               document is addressed.

https://www.fca.org.uk/publication/corporate/bi-insurance-test-case-judgment.pdf.

       54.     The determination by a Court of another country that coverage exists is consistent

with public policy that in the presence of a worldwide Pandemic, such as COVID-19, businesses

that possess business interruption insurance coverage should recover their losses from the

insurance carriers.

III.   Civil Authority

       A. Massachusetts

       55.     On March 10, 2020, Massachusetts Governor Charlie Baker declared a State of

Emergency for the entire state of Massachusetts as a result of COVID-19.

       56.     On March 13, 2020, Governor Baker set restrictions on large gatherings.

       57.     On March 23, 2020, the State of Massachusetts issued a stay-at-home order that all

non-essential workers must stay at home as a result of the COVID-19 pandemic.

       58.     On May 6, 2020, the State of Massachusetts ordered all individuals over the age of

two to wear a face covering when in a public place. Salons were permitted to reopen on May 26

2020 at 50% capacity.

       59.     Plaintiff’s salon was unable to operate as a direct consequence of the Civil

Authority stay-at-home orders for public safety issued by the Governor of Massachusetts and the


                                                 11
       Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 12 of 38




State of Massachusetts generally. Accordingly, Plaintiff has submitted a claim to its insurance

carrier related to such losses.

        60.     These Orders and proclamations, as they relate to the closure of all “non-life-

sustaining businesses,” evidence an awareness on the part of both state and local governments that

COVID-19 causes damage to property. This is particularly true in places where business is

conducted, such as Plaintiff’s, as the requisite contact and interaction causes a heightened risk of

the property becoming contaminated.

        61.     Plaintiff did not have the ability or right to ignore these Civil Authority Orders and

proclamations as doing so would expose Plaintiff to fines and sanctions.

        62.     Plaintiff’s adherence to the requirements of these Civil Authority Orders and

proclamations was in furtherance of the protecting the public, the public’s good, supportive of

public policy to attempt to minimize the risk of spread of COVID-19 and consistent with it

complying with the Civil Authority Orders entered.

        B. Other States

        63.     The shut-down Civil Authority Orders issued by Massachusetts authorities

covering Massachusetts non-essential businesses are similar to Civil Authority Orders that have

been issued nationwide by state and local civil authorities. See https://www.wsj.com/articles/a-

state-by-state-guide-to-coronavirus-lockdowns-11584749351.

              1. Alabama

                   Travel outside home: Only for essential needs/work.

                   Gatherings: 10-person limit.

                   Businesses: Nonessential businesses are closed to the public, including
                    entertainment venues, fitness centers, salons, nail parlors and certain retailers.

                   Quarantines: No statewide directive.


                                                 12
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 13 of 38




         Bars/restaurants: Dine-out only.

         Beaches/parks: Beaches closed.

   2. Alaska

         Travel outside home: Only for essential needs/work.

         Gatherings: 10-person limit.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: Travelers from out of state must self-quarantine for 14 days.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Unless locally restricted, open with social distancing.

   3. Arizona

         Travel outside home: Only for essential needs/work.

         Gatherings: All mass gatherings of 10 or more people must be canceled or
          postponed.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Unless locally restricted, open with social distancing.

   4. Arkansas

         Travel outside home: The governor has not issued a stay-at-home order.

         Gatherings: 10-person limit; does not apply to unenclosed outdoor spaces or
          places of worship.

         Businesses: Gym and entertainment venues are closed. Hotels, motels and
          vacation rentals are restricted to authorized guests.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

                                      13
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 14 of 38




         Beaches/parks: State parks remain operational during the daytime.

   5. California

         Travel outside home: Only for essential needs/work.

         Gatherings: Gatherings in a single room or place are prohibited. Visitation to
          hospitals, nursing homes and other residential care facilities is restricted.

         Businesses: Nonessential businesses are closed.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Some parks are fully closed. Local jurisdictions have closed
          some beaches.

   6. Colorado

         Travel outside home: Only for essential needs/work.

         Gatherings: Public and private gatherings of any number are prohibited with
          limited exceptions.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: State parks remain open, but playgrounds, picnic areas and
          campgrounds are closed.

   7. Connecticut

         Travel outside home: Only for essential needs/work.

         Gatherings: Five-person limit for social and recreational gatherings; 50-person
          limit for religious services.

         Businesses: Nonessential businesses must suspend all in-person operations.

         Quarantines: No statewide directive. Out-of-state visitors are strongly urged
          to self-quarantine.

         Bars/restaurants: Dine-out only.

                                      14
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 15 of 38




         Beaches/parks: Trails and grounds of state parks and forests are open with
          social distancing.

   8. Delaware

         Travel outside home: Only for essential needs/work.

         Gatherings: 10-person limit.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: Visitors from out of state who are not just passing through must
          self-quarantine for 14 days.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Beaches are closed except for exercise or dog walking. State
          parks remain open with restricted activity.

   9. Florida

         Travel outside home: Senior citizens and those with significant medical
          conditions may not leave home unless for essential needs or to go to an essential
          job.

         Gatherings: No social gatherings in a public space with religious exemptions.

         Businesses: Nonessential services are closed to the public. Gun stores remain
          open.

         Quarantines: Visitors from outbreak hot spots, such as the New York tri-state
          area, must self-quarantine for 14 days.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Florida state parks are closed. Most beaches are closed.

   10. Georgia

         Travel outside home: Mandated social distancing and recommended mask-
          wearing outside. Older and at-risk residents can leave only for essential
          needs/work with limited visitors.

         Gatherings: 10-person limit, not applying to incidental or transitory groups of
          people going by each other.



                                       15
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 16 of 38




          Businesses: Nonessential businesses and other entities may not permit
           gatherings at their premises.

          Quarantines: No statewide directive.

          Bars/restaurants: Dine-in allowed with capacity limits,               sanitation
           requirements and dozens of other precautionary measures.

          Beaches/parks: Open, with social distancing.

   11. Hawaii

          Travel outside home: Only for essential needs/work.

          Gatherings: 10-person limit.

          Businesses: Nonessential businesses are limited to minimum operations or
           remote work. Essential services must implement separate operating hours for
           high-risk populations.

          Quarantines: Travelers from out of state must self-quarantine for 14 days.

          Bars/restaurants: Dine-out only.

          Beaches/parks: Most state parks and public beaches are closed. All camping
           and lodging at parks is suspended.

   12. Idaho

          Travel outside home: Only for essential needs/work.

          Gatherings: Nonessential gatherings are prohibited. Visits to hospitals,
           nursing homes and residential-care facilities are restricted.

          Businesses: Nonessential businesses are limited to minimum operations or
           remote work. Drive-in theaters and churches are permitted.

          Quarantines: Persons entering the state of Idaho are required to self-quarantine
           for 14 days.

          Bars/restaurants: Dine-out only.

          Beaches/parks: No camping in state parks.

   13. Illinois

          Travel outside home: Only for essential needs/work.


                                        16
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 17 of 38




         Gatherings: 10-person limit.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: State parks, fish and wildlife areas, recreational areas and
          historic sites are closed.

   14. Indiana

         Travel outside home: Only for essential needs/work.

         Gatherings: 10-person limit.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Hiking, biking, fishing, boating, birding, hunting and camping
          are allowed with social distancing.

   15. Iowa

         Travel outside home: The governor has not issued a stay-at-home order.

         Gatherings: Limited to 10 people.

         Businesses: Nonessential retail businesses are closed.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Parks remain open. Campgrounds are closed.

   16. Kansas

         Travel outside home: Only for essential needs/work.

         Gatherings: 10-person limit, exempting funerals and religious services with
          social distancing.

                                      17
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 18 of 38




         Businesses: Residents may not leave home to patronize nonessential
          businesses, such as hair salons.

         Quarantines: Kansas residents who traveled to California, Florida, New York
          or Washington state after March 14—or visited Illinois or New Jersey after
          March 22—must self-quarantine for 14 days. The same applies to anybody who
          had close contact with a Covid-19 patient.

         Bars/restaurants: Dine-out or curbside service only.

         Beaches/parks: Most parks are open.

   17. Kentucky

         Travel outside home: Travel outside the state is restricted to essential
          needs/work.

         Gatherings: Mass gatherings prohibited; smaller gatherings are allowed with
          social distancing.

         Businesses: Nonessential retail must close.

         Quarantines: Anybody coming in from out of state—including residents—
          must self-quarantine for 14 days upon return.

         Bars/restaurants: Dine-out only.

         Beaches/parks: State parks closed for overnight stays.

   18. Louisiana

         Travel outside home: Only for essential needs/work.

         Gatherings: 10-person limit.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Some state parks are open for fishing, hiking and biking during
          the day.

   19. Maine



                                      18
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 19 of 38




         Travel outside home: Only for essential needs/work. No use of public
          transportation unless absolutely necessary. .

         Gatherings: 10-person limit.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: Travelers arriving in Maine, regardless of their state of
          residency, must self-quarantine for 14 days.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Numerous parks and beaches closed.

   20. Maryland

         Travel outside home: Only for essential needs/work.

         Gatherings: 10-person limit.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work. Senior-citizen activities centers are closed.

         Quarantines: People traveling into Maryland from anywhere outside
          Maryland are required to self-quarantine for 14 days with limited exceptions.
          (Guidance)

         Bars/restaurants: Dine-out only.

         Beaches/parks: State park beaches are closed. Some parks remain open.

   21. Massachusetts

         Travel outside home: People and especially older adults are strongly advised
          to stay home as much as possible. (Advisory)

         Gatherings: 10-person limit. Applies to confined spaces, not parks and other
          outdoor spaces.

         Businesses: Nonessential businesses must close their physical workplaces and
          facilities to workers and customers. Groceries must reserve an hour in the
          morning for older customers.

         Quarantines: Arriving travelers from out of state are instructed to self-
          quarantine for 14 days.



                                      19
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 20 of 38




         Bars/restaurants: Dine-out only.

         Beaches/parks: No congregating on coastal beaches. State parks are open and
          campgrounds closed.

         Bars/restaurants: Dine-out only.

         Beaches/parks: State parks are open, but campgrounds, overnight lodging
          facilities and shelters are closed.

   22. Minnesota

         Travel outside home: Only for essential needs/work.

         Gatherings: No statewide directive.

         Businesses: Entertainment and performance venues are closed.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Wildlife management areas, state forests and state parks
          remain open. Campgrounds are closed.

   23. Mississippi

         Travel outside home: Only for essential needs/work.

         Gatherings: 10-person limit.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: State parks are open for fishing. Beaches can re-open with
          social distancing.

   24. Missouri

         Travel outside home:

         Gatherings: 10-person limit.



                                     20
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 21 of 38




         Businesses: Nonessential businesses must enforce social distancing. Essential
          retailers must limit occupancy.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: State parks and trails are open during the day.

   25. Montana

         Travel outside home: Only for essential needs/work.

         Gatherings: Nonessential social and recreational gatherings are prohibited, if
          social distancing ca not be maintained.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: Nonwork travelers from out of state must self-quarantine for 14
          days.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Open with social distancing.

   26. Nebraska

         Travel outside home: The governor has not issued a stay-at-home order.

         Gatherings: 10-person limit.

         Businesses: No statewide directive.

         Quarantines: No statewide travel quarantine. Mandatory quarantines required
          for Covid-19 patients and households.

         Bars/restaurants: Dine-out only.

         Beaches/parks: No overnight camping at state parks, state recreation areas and
          wildlife management areas.

   27. Nevada

         Travel outside home: Only for essential needs/work.

         Gatherings: People may not congregate in groups of 10 or more.


                                      21
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 22 of 38




         Businesses: Recreational, entertainment and personal-care businesses are
          closed, including casinos.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: State parks in the greater Las Vegas area, including Valley of
          Fire and Rye Patch are closed. Other state parks remain open for day-use only.

   28. New Hampshire

         Travel outside home: Only for essential needs/work.

         Gatherings: Nine-person limit.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only

         Beaches/parks: Most park sites are open.

   29. New Jersey

         Travel outside home: Only for essential needs/work.

         Gatherings: 10-person limit.

         Businesses: Nonessential retail businesses must close bricks-and-mortar
          premises. Recreational and entertainment businesses are closed to the public.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Some local beach closures. All state parks and forests are
          closed to the public.

   30. New Mexico

         Travel outside home: Only for essential needs/work.

         Gatherings: Five-person limit in a single room or connected space outside
          residence.


                                      22
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 23 of 38




         Businesses: Nonessential businesses must suspend all in-person operations.

         Quarantines: Arriving air travelers must self-quarantine for two weeks.

         Bars/restaurants: Dine-out only.

         Beaches/parks: State parks are closed.

   31. New York

         Travel outside home: Only for essential needs/work. Individuals age 70 and
          older and those with compromised immune systems must stay home and limit
          home-visitation to immediate family members or close friends.

         Gatherings: Nonessential gatherings are prohibited.

         Businesses: Nonessential businesses limited to minimum operations or remote
          work. (Guidance)

         Quarantines: No mandatory quarantine for out-of-state travelers. Mandatory
          quarantines for people who have been in close contact with a Covid-19 patient.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Social distancing at state parks.

   32. North Carolina

         Travel outside home: Only for essential needs/work.

         Gatherings: 10-person limit.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: People may go to public parks and outdoor recreation areas
          unless locally restricted.

   33. North Dakota

         Travel outside home: The governor has not issued a stay-at-home order.

         Gatherings: No statewide directive.


                                      23
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 24 of 38




         Businesses: Personal-care services and recreational facilities are closed.

         Quarantines: Mandatory quarantine for residents returning from abroad or
          domestic travelers returning from a state with widespread community infection.

         Bars/restaurants: Dine-out only.

         Beaches/parks: State parks are open for day-use only.

   34. Ohio

         Travel outside home: Only for essential needs/work.

         Gatherings: 10-person limit.

         Businesses: Nonessential businesses and operations must cease all activities
          except minimum basic operations.

         Quarantines: Travelers arriving in Ohio should self-quarantine for 14 days
          with limited exceptions.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Wildlife areas, forests and nature preserves remain open.

   35. Oklahoma

         Travel outside home: Vulnerable individuals (older residents and those with
          underlying medical problems) are directed to stay home except when running
          essential errands or commuting to critical infrastructure jobs.

         Gatherings: 10-person limit. No visitors at nursing homes, retirement or long-
          term care facilities.

         Businesses: Nonessential businesses must suspend services.

         Quarantines: Arriving travelers from the New York tri-state area, California,
          Louisiana and Washington should self-quarantine for 14 days with limited
          exceptions.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Hiking trails, picnic tables, fishing areas and boat ramps are
          available for outdoor recreation.

   36. Oregon



                                       24
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 25 of 38




         Travel outside home: Only for essential needs/work.

         Gatherings: Gatherings over 25 people are canceled statewide. Oregonians are
          urged to avoid gatherings of 10 people.

         Businesses: Nonessential business closures.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: No daytime or overnight visitors are permitted at any state
          park.

   37. Pennsylvania

         Travel outside home: Only for essential needs/work.

         Gatherings: Gatherings are generally prohibited.

         Businesses: Non-life-sustaining businesses must close or operate remotely.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Trails, lakes, roads and parking are limited to “passive and
          dispersed recreation.”

   38. Rhode Island

         Travel outside home: Only for essential needs/work.

         Gatherings: Five-person limit.

         Businesses: Noncritical retail businesses must cease operations.

         Quarantines: Mandatory two-week quarantine for out-of-state visitors.

         Bars/restaurants: Dine-out only.

         Beaches/parks: State beaches and parks are closed.

   39. South Carolina

         Travel outside home: Only for essential needs/work.



                                      25
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 26 of 38




         Gatherings: Gatherings of three or more are prohibited if deemed a threat to
          public health.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Public beaches and access points to lakes, rivers and
          waterways are closed. Local restrictions on parks.

   40. South Dakota

         Travel outside home: The governor has not issued a stay-at-home order.

         Gatherings: Unnecessary gatherings of 10 or more prohibited.

         Businesses: No statewide directive.

         Quarantines: No statewide directive.

         Bars/restaurants: No statewide directive.

         Beaches/parks: No statewide directive.

   41. Tennessee

         Travel outside home: Only for essential needs/work.

         Gatherings: Social gatherings of 10 or more people prohibited.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Most state parks have reopened for day-use only.

   42. Texas

         Travel outside home: Texans must minimize in-person contact with people
          who are not in the same household. (A number of major counties have more
          explicit stay-at-home orders.) No visits to nursing homes or long-term care
          facilities unless providing critical assistance.

                                      26
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 27 of 38




         Gatherings: 10-person limit.

         Businesses: No eating or drinking at bars and restaurants or visits to gyms,
          massage establishments, tattoo studios, piercing studios and cosmetology
          salons.

         Quarantines: Air travelers flying to Texas from New York, New Jersey,
          Connecticut, California, Louisiana or Washington—or Atlanta, Chicago,
          Detroit, Miami—must self-quarantine for 14 days.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Many state parks remain open. Some beaches are closed or
          limited to restricted activities.

   43. Utah

         Travel outside home: High-risk individuals (older residents and those with
          serious underlying medical conditions) may leave only for essential
          needs/work. Others must stay home whenever possible.

         Gatherings: 10-person limit recommended.

         Businesses: Businesses must minimize face-to-face contact with high-risk
          employees.

         Quarantines: Two-week quarantine after traveling out of state or exposed to a
          person with Covid-19 symptoms.

         Bars/restaurants: Dine-out only.

         Beaches/parks: State parks open to all visitors, except parks under local health
          order restrictions.

   44. Vermont

         Travel outside home: Only for essential needs/work.

         Gatherings: Nonessential gatherings are limited to 10 people.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: Visitors must self-quarantine for two weeks unless traveling for
          an essential purpose.

         Bars/restaurants: Dine-out only.


                                       27
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 28 of 38




         Beaches/parks: RV parks and campgrounds are closed with emergency shelter
          exceptions

   45. Virginia

         Travel outside home: Only for essential needs/work.

         Gatherings: 10-person limit.

         Businesses: Recreation and entertainment businesses must close.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: Beaches are closed except for fishing and exercising. State
          parks are open for day-use activities. Campgrounds are closed.

   46. Washington

         Travel outside home: Only for essential needs/work.

         Gatherings: All gatherings of people for social, spiritual and recreational
          purposes are prohibited.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: No statewide directive.

         Bars/restaurants: Dine-out only.

         Beaches/parks: State parks and recreational fisheries are closed.

   47. West Virginia

         Travel outside home: Only for essential needs/work.

         Gatherings: Five-person limit with some exceptions.

         Businesses: Nonessential businesses are limited to minimum operations or
          remote work.

         Quarantines: Two-week mandatory quarantines for people traveling into West
          Virginia from areas of substantial community spread of Covid-19.

         Bars/restaurants: Dine-out only.


                                      28
      Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 29 of 38




                   Beaches/parks: Park lodges, cabins and campgrounds are closed.

             48. Wisconsin

                   Travel outside home: Only for essential needs/work.

                   Gatherings: All public and private gatherings are prohibited with limited
                    exceptions.

                   Businesses: Nonessential businesses are limited to minimum operations or
                    remote work.

                   Quarantines: No mandatory quarantine for out-of-state travelers. Self-
                    quarantine recommended for out-of-state travelers.

                   Bars/restaurants: Dine-out only.

                   Beaches/parks: Many state parks are closed. Campgrounds are closed.

             49. Wyoming

                   Travel outside home: Residents urged but not required to stay home whenever
                    possible.

                   Gatherings: Limited to nine people.

                   Businesses: Theaters, bars, museums, gyms, nightclubs and other public places
                    are closed.

                   Quarantines: People traveling to Wyoming for nonwork purposes must self-
                    quarantine for 14 days.

                   Bars/restaurants: Dine-out only.

                   Beaches/parks: No statewide directive.

       64.      Further, on April 10, 2020 President Trump indicated his support insurance

coverage for business loss like that suffered by Plaintiff and the proposed Class:

                REPORTER: Mr. President may I ask you about credit and debt as
                well. Many American individuals, families, have had to tap their
                credit cards during this period of time. And businesses have had to
                draw down their credit lines. Are you concerned Mr. President that
                that may hobble the U.S. economy, all of that debt number one? And
                number two, would you suggest to credit card companies to reduce
                their fees during this time?


                                                29
      Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 30 of 38




               PRESIDENT TRUMP: Well it’s something that we’ve already
               suggested, we’re talking to them. Business interruption insurance,
               I’d like to see these insurance companies—you know you have
               people that have paid. When I was in private I had business
               interruption. When my business was interrupted through a hurricane
               or whatever it may be, I’d have business where I had it, I did not
               always have it, sometimes I had it, sometimes, I had a lot of different
               companies. But if I had it I’d expect to be paid. You have people. I
               speak mostly to the restaurateurs, where they have a restaurant,
               they’ve been paying for 25, 30, 35 years, business interruption.
               They’ve never needed it. All of a sudden they need it. And I’m very
               good at reading language. I did very well in these subjects, OK. And
               I do not see the word pandemic mentioned. Now in some cases it is,
               it’s an exclusion. But in a lot of cases I do not see it. I do not see it
               referenced. And they do not want to pay up. I would like to see the
               insurance companies pay if they need to pay, if it’s fair. And they
               know what’s fair, and I know what’s fair, I can tell you very quickly.
               But business interruption insurance, that’s getting a lot money to a
               lot of people. And they’ve been paying for years, sometimes they
               just started paying, but you have people that have never asked for
               business interruption insurance, and they’ve been paying a lot of
               money for a lot of years for the privilege of having it, and then when
               they finally need it, the insurance company says ‘we’re not going to
               give it.’ We ca not let that happen.

https://youtu.be/cMeG5C9TjU (last visited on April 17, 2020) (emphasis added).

       65.     The President is articulating a few core points:

               a. Business interruption is a common type of insurance.

               b. Businesses pay in premiums for this coverage and should reasonably expect
                  they’ll receive the benefit of the coverage.

               c. The COVID-19 pandemic should be covered unless there is a specific exclusion
                  for pandemics.

               d. If insurers deny business loss coverage due to the COVID-19 pandemic, they
                  would be acting in bad faith.

       66.     The Civil Authority Orders and proclamations referenced herein, as they relate to

the closure of all “non-life- sustaining businesses,” evidence an awareness on the part of both state

and local governments that COVID-19 causes damage to property. This is particularly true for




                                                  30
      Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 31 of 38




businesses such as Plaintiff’s, where customer or client interaction and personal contact results in

a heightened risk of the property becoming contaminated.

IV.    Impact on Plaintiff and the Class

       67.     As a result of the Civil Authority Orders referenced herein, Plaintiff’s business has

been closed to the public.

       68.     Plaintiff’s business loss occurred when the State of Massachusetts Civil Authorities

declared a State of Emergency on March 10, 2020. Plaintiff suffered further when the

Massachusetts Civil Authorities required all businesses to cease non-essential operations on March

23, 2020. Plaintiff was able to reopen at 50% capacity on May 26, 2020.

       69.     Prior to March 10, 2020, Plaintiff was opened to all customers who desired haircuts

and salon treatments.

       70.     As a consequence of the Orders, Plaintiff could not use its property for its intended

purpose. Therefore, the novel coronavirus has caused “direct physical loss of or damage to”

Plaintiff’s property insured under the Policy as well as surrounding property.

       71.     Plaintiff’s business is highly susceptible to rapid person-to-person transmission of

the virus, and vice-versa, because the activities of the customers and the staff require them to work

in close proximity to the property.

       72.     The virus is physically impacting the Insured Property. Any effort by Defendant to

deny that reality that the virus cause physical loss and damage would constitute a false and

potentially fraudulent misrepresentation that could endanger Plaintiff and the public.

       73.     Plaintiff’s salon is highly susceptible to contamination and damage, from, among

other things, the rapid person-to-person and person-to-property contamination as COVID-19 is

carried into the Insured Property from the surrounding area and other contaminated and damaged

premises.

                                                 31
      Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 32 of 38




       74.     Because of the nature of COVID-19 as described above, relating to its persistence

in locations and the prospect of causing asymptomatic responses in some people, the risk of

infection to persons is not only high, but could cause persons with asymptomatic responses to then

come into contact with others who would not be so fortunate as to suffer merely an asymptomatic

response, and instead suffer serious illness.

       75.     The Civil Authority Orders entered by the state and local government were in the

exercise of authority to protect the public and minimize the risk of spread of disease.

       76.     Even with the entry of these Civil Authority Orders there remained physical impact

not only in and within Plaintiff’s business property but in and around the surrounding location of

Plaintiff’s business property in light of COVID-19 presence not being detectable other than

through microscopic means, and occurrence of illness.

       77.     The entry of the Civil Authority Orders to mitigate health risks to the public by

attempting to prevent COVID-19 contamination, through the closing businesses and ordering

persons to stay at home resulted in a physical impact on Plaintiff’s business and Insured Property.

       78.     Plaintiff specifically sought coverage for business interruption losses and extended

expenses and paid premiums for such coverage and with an expectation that the Policy Plaintiff

purchased provided such coverage, with no disclosures to the contrary being made to Plaintiff by

Defendant or their agents.

       79.     Plaintiff had no choice but to comply with the Civil Authority Orders, for failure to

do so would have exposed Plaintiff and her business to fines and sanctions. Plaintiff’s compliance

with mandates resulted in Plaintiff suffering business losses, business interruption and extended

expenses of the nature of the Policy covers and for which Plaintiff’s reasonable expectations were

that coverage existed in exchange for the premiums paid.



                                                32
       Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 33 of 38




        80.     A declaratory judgment determining that the insureds are entitled to business loss

coverage under the Policy is necessary to prevent Plaintiff and Class members from being left

without bargained-for insurance coverage required to ensure the survival of their hair salons due

to the Civil Authorities’ response to the COVID-19 pandemic. As a result of these Civil Authority

Orders, Plaintiff and Class members have incurred, and continue to incur, among other things, a

substantial loss of business income and additional expenses, which losses are covered under the

terms of Defendant’s insurance policies.

                                    CLASS ALLEGATIONS

        81.     Plaintiff brings this action pursuant to Federal Rules of Civil Procedure 23(b)(2) on

behalf of the following Class:

                All Salons that have suffered business interruption and lost income
                as a result of Civil Authority Orders issued in response to the
                COVID-19 pandemic.

        82.     Upon information and belief, Defendant does not cover business interruption

services for all salons in contravention to the uniform language contained in the insurance policies

it has issued to salons.

        83.     The exact number of the Class members is unknown as such information is in

exclusive control of Defendant. However, due to the nature and commerce involved, Plaintiff

believes the Class consists of hundreds of insureds nationwide, making joinder of the Class

members impractical.

        84.     Common questions of law and fact affect the right of each Class member. Plaintiff

is seeking Declaratory Relief for all Class members who run salons with similar polices to Plaintiff.

Declaratory relief will permit adjudication of the rights of all parties as to whether Defendant’s

policies provide coverage for business interruptions losses the Class has suffered as a result of

Civil Authority Orders.

                                                 33
       Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 34 of 38




        85.       Common questions of law and fact that affect the Class members include, but are

not limited to:

                  a. Whether Defendant is legally obligated to pay for business interruption as a
                     result of Civil Authority Orders issued in response to the COVID-19 pandemic;

                  b. Whether Plaintiff and Class members have suffered “property damages” in
                     accordance with the terms and conditions of Defendant’s business interruption
                     insurance policies;

                  c. Whether Plaintiff and Class members are excluded from coverage for losses
                     they suffered due to the Civil Authority Orders as a result of the Virus or
                     Bacterial exclusions contained in Defendant’s insurance policies;

                  d. Whether Defendant is justified in denying Plaintiff and Class members’ claims.

        86.       The claims and defenses of Plaintiff, as a representative plaintiff, are typical of the

claims and defenses of the Class because Defendant wrongfully denied that their policy covers

claims to Plaintiff and the Class members.

        87.       Plaintiff, as a representative plaintiff, will fairly and adequately assert and protect

the interests of the Class.

                  a. Plaintiff has hired attorneys who are experienced in prosecuting class actions
                     and will adequately represent the interests of the Class; and

                  b. Plaintiff has no conflict of interest that will interfere with the maintenance of a
                     class action.

        88.       A class action provides a fair and efficient method for adjudication of the

controversy for the following reasons:

                  a. Prosecution of separate actions by individual Class members would create a
                     risk of inconsistent and varying results against Defendant when confronted with
                     incompatible standards of conduct; and

                  b. Adjudications with respect to individual Class members could, as a practical
                     matter, be dispositive of any interest of other members not parties to such
                     adjudications and substantially impair their ability to protect their interests.

        89.       Defendant has taken steps to discourage the Class from submitting claims under

their policies. Defendant sent a uniform letter to all Class members advising them that they do not

                                                    34
      Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 35 of 38




have a claim under the terms of their policy. For this reason, Declaratory relief for the entire class

is appropriate and necessary.

                                      CAUSE OF ACTION

                                   DECLARATORY RELIEF

       90.     Plaintiff re-alleges and incorporates by reference into this cause of action each and

every allegation set forth in each and every paragraph of this Complaint.

       91.     The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

       92.     An actual controversy has arisen between Plaintiff and the Defendant as to the

rights, duties, responsibilities and obligations of the parties under the terms of the Policy in that

Plaintiff contends and, on information and belief, the Defendant disputes and denies that:

               a. The Civil Authorities’ Orders constitute a prohibition of access to Plaintiff’s
                  Insured Property;

               b. The prohibition of access by the Orders has specifically prohibited access as
                  defined in the Policy;

               c. The Policy’s Exclusion of Loss Due to Virus or Bacteria does not apply to the
                  business losses incurred by Plaintiff here that are proximately caused by the
                  Civil Authority Orders issued in response to the COVID-19 pandemic;

               d. The Civil Authorities’ Orders trigger coverage under the terms of the Policy;

               e. The Policy provides coverage to Plaintiff for any current and future civil
                  authority closures of its businesses in Massachusetts due to physical loss\or
                  damage directly or indirectly from the COVID-19 pandemic under the Civil
                  Authority coverage parameters; and

               f. The Policy provides business income coverage in the event that the COVID-19
                  pandemic directly or indirectly causes a loss or damage at the insured premises
                  or immediate area of the Insured Properties.



                                                 35
      Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 36 of 38




       93.     Resolution of the duties, responsibilities and obligation of the parties is necessary

as no adequate remedy at law exists and a declaration of the Court is needed to resolve the dispute

and controversy.

       94.     Plaintiff seeks a Declaratory Judgment to determine whether the Orders constitute

a prohibition of access to Plaintiff’s Insured Property as Civil Authority as defined in the Policy.

       95.     Plaintiff further seeks a Declaratory Judgment to affirm that the Civil Authority

Orders trigger coverage.

       96.     Plaintiff further seeks a Declaratory Judgment to affirm that Defendant’s Policies

provide coverage to Plaintiff and the Class for any current and future business personal property

losses, loss of business income, and extended special business income losses as a result of Civil

Authority orders affecting the operation of their salon business properties due to physical loss or

damage caused by the COVID-19 pandemic.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff herein prays as follows:

               a. For a declaration that the Civil Authorities Orders constitute an insured
                  impairment on the operation of Plaintiff’s Insured business Property.

               b. To certify the proposed Class under Rule 23(b)(2).

               c. To direct notice to the Class under Rules 23.

               d. For a declaration that the Civil Authorities’ Orders constitute the type of
                  restriction on business operations that is defined in the Policy.

               e. For a declaration that the Civil Authorities’ Orders trigger coverage under the
                  Policy.

               f. For a declaration that the Policy provides coverage to Plaintiff for any current,
                  future and continued Civil Authority closures of its businesses due to physical
                  loss or damage directly or indirectly from the COVID-19 pandemic under the
                  Policy’s Civil Authority coverage parameters.




                                                 36
      Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 37 of 38




              g. For a declaration that the Policy provides business income coverage in the event
                 that COVID-19 has directly or indirectly caused a loss or damage at the
                 Plaintiff’s Insured Properties or the immediate area of the Plaintiff’s Insured
                 Properties.

              h. For such other relief as the Court may deem proper.

                             TRIAL BY JURY IS DEMANDED

       Plaintiff hereby demands trial by jury.



Dated: October 9, 2020                                Respectfully submitted,

                                                      /s/ Anthony Tarricone
                                                      Anthony Tarricone, BBO #492480
                                                      Michael D. Lurie, BBO #553024
                                                      KREINDLER & KREINDLER LLP
                                                      855 Boylston Street, Suite 1101
                                                      Boston, MA 02116
                                                      atarricone@kreindler.com
                                                      mlurie@kreindler.com
                                                      Telephone: 617-424-9100
                                                      Facsimile: 617-424-9120

                                                      Arnold Levin, Esq.
                                                      Laurence Berman, Esq.
                                                      Frederick Longer, Esq.
                                                      Daniel Levin, Esq.
                                                      LEVIN SEDRAN & BERMAN LLP
                                                      510 Walnut Street, Suite 500
                                                      Philadelphia, PA 19106-3697
                                                      Telephone: (215) 592-1500
                                                      Facsimile: (215) 592-4663
                                                      alevin@lfsblaw.com
                                                      flonger@lfsblaw.com
                                                      dlevin@lfsblaw.com

                                                      Richard M. Golomb, Esq.
                                                      Kenneth J. Grunfeld, Esq.
                                                      GOLOMB & HONIK, P.C.
                                                      1835 Market Street, Suite 2900
                                                      Philadelphia, PA 19103
                                                      Telephone: (215) 985-9177
                                                      Facsimile: (215) 985-4169
                                                      rgolomb@golombhonik.com

                                                 37
Case 3:20-cv-11261-MGM Document 13 Filed 10/09/20 Page 38 of 38




                                   kgrunfeld@golombhonik.com

                                   Aaron Rihn, Esq.
                                   ROBERT PEIRCE & ASSOCIATES
                                   707 Grant Street, Suite 125
                                   Pittsburgh, PA 15219
                                   Telephone: (412) 281-7229
                                   Facsimile: (412) 281-4229

                                   W. Daniel “Dee” Miles, III
                                   Rachel N. Boyd
                                   Paul W. Evans
                                   BEASLEY, ALLEN, CROW, METHVIN,
                                   PORTIS & MILES, P.C.
                                   P.O. Box 4160
                                   Montgomery, AL 36103
                                   Telephone: (334) 269-2343
                                   Facsimile: (334) 954-7555


                                   Counsel for Plaintiff and the Class




                              38
